          Case 1:21-cv-00219-DAD-EPG Document 45 Filed 08/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED SPECIALTY INSURANCE                           Case No. 1:21-cv-00219-NONE-EPG
     COMPANY,
10                                                        ORDER RE: NOTICE OF VOLUNTARY
                     Plaintiff,                           DISMISSAL WITHOUT PREJUDICE OF
11                                                        DEFENDANT B&B TRUCK LINE, INC.,
     v.                                                   DEFENDANT B&B CARGO, INC., AND
12                                                        DEFENDANT GURJIT SINGH

13   B&B TRUCK LINE, INC., et al.,
                                                          (ECF No. 44)
14                   Defendants.

15

16          On August 20, 2021, Plaintiff United Specialty Insurance Company filed a notice of

17 voluntary dismissal of the remaining Defendants in this case, B&B Truck Line, Inc., B&B

18 Cargo, Inc., and Gurjit Singh, without prejudice. (ECF No. 44). None of these Defendants have

19 filed either an answer or a motion for summary judgment. Accordingly, in light of the notice,
20 the case against Defendants B&B Truck Line, Inc., B&B Cargo, Inc., and Gurjit Singh has

21 ended and is dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of

22 San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is respectfully

23 directed to assign a district judge to this case for the purposes of closing the case, and then to

24 close the case.
   IT IS SO ORDERED.
25

26     Dated:     August 23, 2021                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
